         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 1 of 16




Michael P. Pappas, Esq. (MP 6716)
MICHAEL P. PAPPAS LAW FIRM, P.C.
3 Columbus Circle, 15th Floor
New York, New York 10019
(646) 770-7890 (phone)
(646) 417-6688 (fax)

Attorneys for Plaintiff
Erica Easton

UNITED STATES DISTRICT
SOUTHERN DISTRICT OF NEW YORK

ERICA EASTON,

                                 Plaintiff,                        Case No.
                          -against-                                COMPLAINT
ACMH, INC.,

                                 Defendant.                        DEMAND FOR JURY TRIAL




       Plaintiff Erica Easton, as and for her Complaint against Defendant ACMH, Inc.,

alleges as follows:

                               JURISDICTION AND VENUE

       1.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the Family and Medical Leave Act of 1993, 29 U.S.C.

§§ 2601, et seq. (“FMLA”). This Court has supplemental jurisdiction over the New York

State and New York City Human Rights Law claims because they are so related to the

claims in this action within original jurisdiction that they form part of the same case or

controversy under Article III of the United States Constitution.
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 2 of 16




       2.      Venue is proper in this District under 28 U.S.C. § 1391 because the parties

reside in this District, Defendant conducts business in this District, and the acts and/or

omissions giving rise to the claims herein took place in this District.

       3.      A copy of this Complaint has been served upon designated representatives

of the New York City Commission on Human Rights and the New York City Corporation

Counsel pursuant to N.Y.C. Admin. Code § 8-502(c).

                                      THE PARTIES

       4.      Plaintiff Erica Easton is an adult female individual who resides in New

York, New York. At all relevant times, Ms. Easton was an “employee” of Defendant within

the meaning of the FMLA, the New York State Human Rights Law (“NYSHRL”), and the

New York City Human Rights Law (“NYCHRL”).

       5.      Defendant ACMH, Inc. (“ACMH” or the “Company”) is a New York not-

for-profit corporation with its principal place of business at 254 W. 31st Street, New York,

New York 10001. ACMH employs more than 50 persons within the State of New York,

and is a covered “employer” within the meaning of the FMLA, NYSHRL, and NYCHRL.

                                          FACTS

       6.      Ms. Easton was hired by ACMH in or about November 2017 as a Care

Coordinator in New York City. At all relevant times, ACHM employed more than 50

individuals within a 75-mile radius of Ms. Easton’s work location (545 8th Avenue in

Manhattan), and, therefore, was a covered “employer” under the FMLA. As of August

2020, Ms. Easton had been employed by ACMH more than 12 months and had worked at

least 1,250 hours during the preceding 12 months. Therefore, she was a covered

“employee” under the FMLA and fully entitled to all rights under the FMLA.




                                              2
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 3 of 16




       7.         On August 24, 2020, Ms. Easton went out on an approved, non-intermittent

FMLA leave with a covered serious medical condition (i.e., Bradycardia (low heart rate)

and kidney infection), which required a 17-day hospitalization and subsequent period of

recuperation. These conditions also qualified as covered disabilities under the NYSHRL

and NYCHRL. Ms. Easton’s, expected return to work date was November 14, 2020. Ms.

Easton provided all required FMLA paperwork and medical certifications in connection

with her leave.

       8.         Despite Ms. Easton being on approved, non-intermittent FMLA leave,

ACMH unlawfully required her to continue performing work while on leave, including

during her hospitalization. For example, Ms. Easton received frequent calls and text

messages from her supervisor (Kelsy O’Donnell) asking work-related questions, was

required to participate in conference calls, and was required to continue receiving calls

from clients and entering notes from those calls. Therefore, ACMH deprived Ms. Easton

of a full and uninterrupted 12 weeks of FMLA leave, to which she was legally entitled.

       9.         When Ms. Easton sought to return from FMLA leave in November 2020,

ACMH demanded that she provide a “fitness-for-duty certificate” from her health care

provider. ACMH advised Ms. Easton that if she did not provide the “fitness-for-duty

certificate” within three days, “we will be unable to hold the position for you.”

       10.        Ms. Easton promptly advised ACMH that she went to her physician’s office

to obtain the “fitness-for-duty certificate,” but her physician was currently out of the office.

Ms. Easton further advised ACMH that she might need additional time to submit the

certificate because she required a follow-up medical examination that was scheduled for

the following week (which was the earliest available appointment). On November 17,




                                               3
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 4 of 16




2020, Ms. Easton provided ACMH with proof that she was scheduled for a follow-up

medical examination on November 20, 2020, after which she expected to be able to provide

the “fitness-for-duty certificate”.

        11.     Notwithstanding that: (i) ACMH had failed to provide Ms. Easton with the

full, uninterrupted 12 weeks of FMLA leave to which she was entitled, and thereby

interfered with her leave rights; (ii) Ms. Easton had advised ACMH that she needed a

reasonable accommodation of a few more days in which to have a follow-up medical

examination and obtain the “fitness-for-duty certificate,” which would not have caused an

undue hardship on ACMH; and (iii) Ms. Easton had advised ACMH that the “fitness-for-

duty certificate” would be forthcoming in a matter of three days when she was scheduled

to see her physician for a follow-up examination, ACMH precipitously and unlawfully

terminated Ms. Eason’s employment on November 20, 2020, the very day she was

scheduled to see her physician.

        12.     Thus, although ACMH initially provided Ms. Easton with FMLA leave, it

failed to restore her to the same or a substantially equivalent position upon her return, and

instead unjustly terminated her employment simply because there was a slight delay

receiving supplemental medical documentation by ACMH’s arbitrary and unreasonably

short deadline. Furthermore, even though ACMH had been contacted in writing by Ms.

Easton’s physician’s office and knew the documentation would be forthcoming, it

proceeded with her termination in any event, despite its legal obligation to reasonably

accommodate Ms. Easton’s need for three more days in which to undergo a final medical

examination.




                                             4
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 5 of 16




       13.       ACMH’s termination of Ms. Easton was a blatant violation of federal, state,

and city laws.

       14.       First, the FMLA required ACMH to provide Ms. Easton up to 12 weeks of

job-protected leave for her serious health condition. As stated, ACMH failed to provide

Ms. Easton with a full 12 weeks of uninterrupted FMLA leave because it continued to

require her to perform work during her leave. It then terminated her prior to her completing

12 uninterrupted weeks of FMLA leave, when (taking into account the number of days she

was required to work) she still had additional FMLA leave remaining, and when she was

still entitled to FMLA job protection.

       15.       Second, under the FMLA, although ACMH was permitted to delay Ms.

Easton’s return to work pending receipt of the “fitness-for-duty certificate”, it was not

permitted to terminate her employment outright, particularly since it was on notice that the

certificate would be forthcoming in a matter of days. ACMH’s precipitous and unjustified

termination of Ms. Easton interfered with and was in retaliation for her exercise of FMLA

leave rights.

       16.       Third, the NYSHRL and NYCHRL require employers to provide

reasonable job accommodations for employees with known disabilities. Such job

accommodations include reasonable leaves of absence for the treatment of and recovery

from disabilities. These laws place the burden on the employer to: (i) engage in a searching

interactive process with employees to discover potential accommodations, and (ii) prove

that no reasonable accommodations were available that would not have created an “undue

hardship” on the company. For example, under the NYCHRL “there is no accommodation

(whether it be indefinite leave time or any other need created by a disability) that is




                                              5
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 6 of 16




categorically excluded from the universe of reasonable accommodation. And unlike the

ADA, there are no accommodations that may be ‘unreasonable’ if they do not cause undue

hardship.” Phillips v. City of New York, 66 A.D.3d 170, 884 N.Y.S.2d 369 (1st Dep’t 2009).

See also Jacobsen v. New York City Health & Hosps. Corp., 22 N.Y.3d 824, 988 N.Y.S.2d

86 (2014) (“[T]he City HRL places the burden on the employer to show the unavailability

of any safe and reasonable accommodation and to show that any proposed accommodation

would place an undue hardship on its business.”). These same laws strictly prohibit

retaliating against an employee for taking medically-necessary leaves of absence and/or

requesting a disability-related accommodation.

       17.     Here, ACMH completely disregarded its reasonable accommodation

obligations with respect to Ms. Easton. ACMH utterly failed to engage Ms. Easton in a

legally-adequate interactive process when she was ready to return to work. ACMH also

failed or refused to provide Ms. Easton with a very minor reasonable accommodation (a

few more days to undergo a final medical examination and submit the return-to-work

certification), which would not have placed an undue hardship on the Company. Indeed,

rather than providing the reasonable accommodation, ACMH abruptly terminated Ms.

Easton’s employment without justification. The same actions by ACMH also constituted

unlawful retaliation and interference with her employment rights.

       18.     As a direct result of Defendant’s violations of the FMLA and unlawful

disability discrimination under the NYSHRL and NYCHRL, Ms. Easton has suffered

significant damages, including lost past and future wages and benefits, emotional distress,

humiliation, and anxiety, and attorneys’ fees and costs.




                                             6
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 7 of 16




                              FIRST CLAIM FOR RELIEF
                         (Interference with FMLA Leave Rights)

       19.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       20.     By its aforesaid conduct (e.g., requiring Plaintiff to work during FMLA

leave and unlawfully terminating her employment), Defendant interfered with Plaintiff’s

exercise of FMLA leave rights.

       21.     Defendant’s interference with Plaintiff’s FMLA leave rights was willful,

wanton, and malicious, and/or in reckless disregard of Plaintiff’s legally-protected rights.

       22.     As a result of Defendant’s unlawful interference with Plaintiff’s FMLA

leave rights, Plaintiff suffered lost past and future wages and benefits, emotional distress,

humiliation, anxiety, and other damages.

       23.     As a consequence of Defendant’s aforesaid violation of the FMLA, Plaintiff

has been injured, for which she is entitled to recover from Defendant all damages and

remedies provided for by statute, including, inter alia, economic damages, liquidated

damages, attorneys’ fees and costs, and such other legal and equitable relief as the Court

deems just and proper.

                            SECOND CLAIM FOR RELIEF
                            (Failure to Provide FMLA Leave)

       24.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       25.     By its aforesaid conduct (e.g., requiring Plaintiff to work during FMLA

leave and unlawfully terminating her employment prior to her exhaustion of 12 weeks of




                                               7
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 8 of 16




uninterrupted leave), Defendant unlawfully failed to provide Plaintiff with the full amount

of FMLA leave to which she was legally entitled.

       26.     Defendant’s failure to provide Plaintiff with FMLA leave was willful,

wanton, and malicious, and/or in reckless disregard of Plaintiff’s legally-protected rights.

       27.     As a result of Defendant’s failure to provide FMLA leave, Plaintiff suffered

lost past and future wages and benefits, emotional distress, humiliation, anxiety, and other

damages.

       28.     As a consequence of Defendant’s aforesaid violation of the FMLA, Plaintiff

has been injured, for which she is entitled to recover from Defendant all damages and

remedies provided for by statute, including, inter alia, economic damages, liquidated

damages, attorneys’ fees and costs, and such other legal and equitable relief as the Court

deems just and proper.

                             THIRD CLAIM FOR RELIEF
                           (Unlawful Discharge Under FMLA)

       29.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       30.     By its aforesaid conduct (e.g., unlawfully terminating Plaintiff’s

employment prior to her exhaustion of 12 weeks of uninterrupted leave and while she was

still entitled to statutory job protection), Defendant unlawfully discharged Plaintiff in

violation of the FMLA.

       31.     Defendant’s unlawful discharge of Plaintiff was willful, wanton, and

malicious, and/or in reckless disregard of Plaintiff’s legally-protected rights.




                                               8
         Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 9 of 16




       32.     As a result of Defendant’s unlawful discharge of Plaintiff, Plaintiff suffered

lost past and future wages and benefits, emotional distress, humiliation, anxiety, and other

damages.

       33.     As a consequence of Defendant’s aforesaid violation of the FMLA, Plaintiff

has been injured, for which she is entitled to recover from Defendant all damages and

remedies provided for by statute, including, inter alia, economic damages, liquidated

damages, attorneys’ fees and costs, and such other legal and equitable relief as the Court

deems just and proper. d costs, and such other legal and equitable relief as the Court deems

just and proper.

                            FOURTH CLAIM FOR RELIEF
                                (FMLA Retaliation)

       34.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       35.     By its aforesaid conduct (e.g., interfering with Plaintiff’s FMLA leave,

unlawfully terminating her employment, and failing to provide her reasonable time to

undergo a final medical examination and obtain a return-to-work certification), Defendant

unlawfully retaliated against Plaintiff on account of her exercise of protected FMLA rights.

       36.     Defendant’s retaliation against Plaintiff was willful, wanton, and malicious,

and/or in reckless disregard of Plaintiff’s legally-protected rights.

       37.     As a result of Defendant’s retaliation, Plaintiff suffered lost past and future

wages and benefits, emotional distress, humiliation, anxiety, and other damages.

       38.     As a consequence of Defendant’s aforesaid violation of the FMLA, Plaintiff

has been injured, for which she is entitled to recover from Defendant all damages and

remedies provided for by statute, including, inter alia, economic damages, liquidated



                                               9
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 10 of 16




damages, attorneys’ fees and costs, and such other legal and equitable relief as the Court

deems just and proper. insomnia, embarrassment, and humiliation.

                            FIFTH CLAIM FOR RELIEF
                      (Disability Discrimination Under NYSHRL)

       39.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       40.     The    NYSHRL        requires    employers         to     provide    reasonable   job

accommodations for employees with known disabilities. The statute broadly defines

“disability” to include any diagnosable medical condition, and places the burden on the

employer to: (i) engage in a searching interactive process with employees to discover

potential accommodations, and (ii) prove that no reasonable accommodations were

available that would not have created an “undue hardship” on the company.

       41.     Defendant     completely     disregarded     its        reasonable   accommodation

obligations with respect to Ms. Easton. First, Defendant utterly failed to engage Ms. Easton

in a legally-adequate interactive process. Second, Defendant failed or refused to provide

Ms. Easton with the relatively minor accommodation she requested, which would not have

placed an undue hardship on the Company.

       42.     To make matters worse, Defendant summarily terminated Ms. Easton’s

employment without justification shortly after she had requested the reasonable

accommodation.

       43.     By the aforesaid conduct, Defendant discriminated against Plaintiff in the

terms and conditions of her employment based on her disability, in violation of the

NYSHRL.




                                               10
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 11 of 16




       44.     Defendant’s discrimination against Plaintiff was willful, wanton, and

malicious, and/or in reckless disregard of Plaintiff’s legally-protected rights.

       45.     As a result of Defendant’s unlawful conduct, Plaintiff suffered lost past and

future wages and benefits, emotional distress, humiliation, anxiety, and other damages.

       46.     As a consequence of Defendant’s aforesaid violations of the NYSHRL,

Plaintiff has been injured, for which she is entitled to recover from Defendant all damages

and remedies provided for by statute, including, inter alia, back pay, front pay, pain and

suffering damages, punitive damages, and attorneys’ fees and costs.

                             SIXTH CLAIM FOR RELIEF
                      (Disability Discrimination Under NYCHRL)

       47.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       48.     The    NYCHRL        requires    employers    to   provide   reasonable   job

accommodations for employees with known disabilities. The statute broadly defines

“disability” to include any diagnosable medical condition, and places the burden on the

employer to: (i) engage in a searching interactive process with employees to discover

potential accommodations, and (ii) prove that no reasonable accommodations were

available that would not have created an “undue hardship” on the company.

       49.     Under the NYCHRL, which applied to Ms. Easton as a New York City

resident who was employed by Defendant in New York City, “there is no accommodation

(whether it be indefinite leave time or any other need created by a disability) that is

categorically excluded from the universe of reasonable accommodation. And unlike the

ADA, there are no accommodations that may be ‘unreasonable’ if they do not cause undue

hardship.” Phillips v. City of New York, 66 A.D.3d 170, 884 N.Y.S.2d 369 (1st Dep’t 2009).



                                               11
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 12 of 16




See also Jacobsen v. New York City Health & Hosps. Corp., 22 N.Y.3d 824, 988 N.Y.S.2d

86 (2014) (“[T]he City HRL places the burden on the employer to show the unavailability

of any safe and reasonable accommodation and to show that any proposed accommodation

would place an undue hardship on its business.”).

       50.     Defendant     completely    disregarded    its   reasonable   accommodation

obligations with respect to Ms. Easton. First, Defendant utterly failed to engage Ms. Easton

in a legally-adequate interactive process. Second, Defendant failed or refused to provide

Ms. Easton with the relatively minor accommodation she requested, which would not have

placed an undue hardship on the Company.

       51.     To make matters worse, Defendant summarily terminated Ms. Easton’s

employment without justification shortly after she had requested the reasonable

accommodation.

       52.     By the aforesaid conduct, Defendant discriminated against Plaintiff in the

terms and conditions of her employment based on her disability, in violation of the

NYCHRL.

       53.     Defendant’s discrimination against Plaintiff was willful, wanton, and

malicious, and/or in reckless disregard of Plaintiff’s legally-protected rights.

       54.     As a result of Defendant’s unlawful conduct, Plaintiff suffered lost past and

future wages and benefits, emotional distress, humiliation, anxiety, and other damages.

       55.     As a consequence of Defendant’s aforesaid violations of the NYCHRL,

Plaintiff has been injured, for which she is entitled to recover from Defendant all damages

and remedies provided for by statute, including, inter alia, back pay, front pay, pain and

suffering damages, punitive damages, and attorneys’ fees and costs.




                                             12
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 13 of 16




                           SEVENTH CLAIM FOR RELIEF
                         (Unlawful Retaliation Under NYSHRL)

       56.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       57.     The NYSHRL strictly prohibits retaliating against an employee for

requesting a disability-related accommodation, even if it turns out that no reasonable

accommodations were available.

       58.     By its aforesaid conduct, Defendant unlawfully retaliated against Plaintiff

and interfered with her exercise of protected rights, in violation of the NYSHRL.

       59.     Defendant’s retaliation against Plaintiff was willful, wanton, and malicious,

and/or in reckless disregard of Plaintiff’s legally-protected rights.

       60.     As a result of Defendant’s unlawful conduct, Plaintiff suffered lost past and

future wages and benefits, emotional distress, humiliation, anxiety, and other damages.

       61.     As a consequence of Defendant’s aforesaid violations of the NYSHRL,

Plaintiff has been injured, for which she is entitled to recover from Defendant all damages

and remedies provided for by statute, including, inter alia, back pay, front pay, pain and

suffering damages, punitive damages, attorneys’ fees and costs.

                            EIGHTH CLAIM FOR RELIEF
                         (Unlawful Retaliation Under NYCHRL)

       62.     Plaintiff realleges and incorporates by reference all preceding paragraphs as

if they were fully set forth again at length herein.

       63.     The NYCHRL strictly prohibits retaliating against an employee for

requesting a disability-related accommodation, even if it turns out that no reasonable

accommodations were available.




                                              13
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 14 of 16




       64.     By the aforesaid conduct, Defendant unlawfully retaliated against Plaintiff

and interfered with her exercise of protected rights, in violation of the NYCHRL.

       65.     Defendant’s retaliation against Plaintiff was willful, wanton, and malicious,

and/or in reckless disregard of Plaintiff’s legally-protected rights.

       66.     As a result of Defendant’s unlawful conduct, Plaintiff suffered lost past and

future wages and benefits, emotional distress, humiliation, anxiety, and other damages.

       67.     As a consequence of Defendant’s aforesaid violations of the NYCHRL,

Plaintiff has been injured, for which she is entitled to recover from Defendants, jointly and

severally, all damages and remedies provided for by statute, including, inter alia, back pay,

front pay, pain and suffering damages, punitive damages, and attorneys’ fees and costs.

                                 PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that judgment be entered against

Defendant as follows:

       (1)     On the FIRST CLAIM FOR RELIEF, awarding Plaintiff all damages and

remedies provided for by statute in an amount that the proof at trial shall warrant, including,

inter alia, back pay, front pay, lost benefits, liquidated damages, pre- and post-judgment

interest, reasonable attorneys’ fees and costs, and such other legal and equitable relief as

the Court deems just and proper.

       (2)     On the SECOND CLAIM FOR RELIEF, awarding Plaintiff all damages

and remedies provided for by statute in an amount that the proof at trial shall warrant,

including, inter alia, back pay, front pay, lost benefits, liquidated damages, pre- and post-

judgment interest, reasonable attorneys’ fees and costs, and such other legal and equitable

relief as the Court deems just and proper.


                                              14
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 15 of 16




       (3)     On the THIRD CLAIM FOR RELIEF, awarding Plaintiff all damages and

remedies provided for by statute in an amount that the proof at trial shall warrant, including,

inter alia, back pay, front pay, lost benefits, liquidated damages, pre- and post-judgment

interest, reasonable attorneys’ fees and costs, and such other legal and equitable relief as

the Court deems just and proper.

       (4)     On the FOURTH CLAIM FOR RELIEF, awarding Plaintiff all damages

and remedies provided for by statute in an amount that the proof at trial shall warrant,

including, inter alia, back pay, front pay, lost benefits, liquidated damages, pre- and post-

judgment interest, reasonable attorneys’ fees and costs, and such other legal and equitable

relief as the Court deems just and proper.

       (5)     On the FIFTH CLAIM FOR RELIEF, awarding Plaintiff all damages and

remedies provided for by statute in an amount that the proof at trial shall warrant, including,

inter alia, back pay, front pay, lost benefits, compensatory damages, punitive damages,

pre- and post-judgment interest, reasonable attorneys’ fees and costs, and such other legal

and equitable relief as the Court deems just and proper.

       (6)     On the SIXTH CLAIM FOR RELIEF, awarding Plaintiff all damages and

remedies provided for by statute in an amount that the proof at trial shall warrant, including,

inter alia, back pay, front pay, lost benefits, compensatory damages, punitive damages,

pre- and post-judgment interest, reasonable attorneys’ fees and costs, and such other legal

and equitable relief as the Court deems just and proper.

       (7)     On the SEVENTH CLAIM FOR RELIEF, awarding Plaintiff all damages

and remedies provided for by statute in an amount that the proof at trial shall warrant,

including, inter alia, back pay, front pay, lost benefits, compensatory damages, punitive


                                              15
        Case 1:21-cv-05874 Document 1 Filed 07/08/21 Page 16 of 16




damages, pre- and post-judgment interest, reasonable attorneys’ fees and costs, and such

other legal and equitable relief as the Court deems just and proper.

       (8)     On the EIGHTH CLAIM FOR RELIEF, awarding Plaintiff all damages and

remedies provided for by statute in an amount that the proof at trial shall warrant, including,

inter alia, back pay, front pay, lost benefits, compensatory damages, punitive damages,

pre- and post-judgment interest, reasonable attorneys’ fees and costs, and such other legal

and equitable relief as the Court deems just and proper.

       (9)     On ALL claims for relief, granting Plaintiff such other and further relief as

the Court may deem just, equitable, and proper.

Dated: July 8, 2021
                                               MICHAEL P. PAPPAS LAW FIRM, P.C.

                                       By:     s/Michael P. Pappas
                                               Michael P. Pappas, Esq. (MP 6716)
                                               3 Columbus Circle, 15th Floor
                                               New York, New York 10019
                                               T: (646) 770-7890
                                               F: (646) 417-6688

                                               Attorneys for Plaintiff Erica Easton




                                              16
